                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

RONNIE NIXON                                                                           PLAINTIFF

v.                              Case No. 3:18-cv-00181-KGB-PSH

SUSAN COX, et al.                                                                  DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Ronnie Nixon’s complaint is dismissed without prejudice.

       So adjudged this 15th day of May, 2019.

                                                             _______________________________
                                                             Kristine G. Baker
                                                             United States District Judge
